Citation Nr: 0527258	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  99-11 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.  

2.  Entitlement to service connection for myasthenia gravis.  

3.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1981 to June 1992.  During that time, and specifically from 
September 1990 to March 1991, the veteran had active service 
in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  
Specifically, by a December 1998 rating action, the RO denied 
the issue of entitlement to a disability evaluation greater 
than 10 percent for the service-connected hypertension.  

After receiving notification of the December 1998 decision, 
the veteran perfected a timely appeal with respect to the 
denial of this increased rating claim.  Thereafter, in April 
2004, the Board remanded this issue to the RO, through the 
Appeals Management Center (AMC), for further evidentiary 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  Following completion of the requested 
actions, as well as a continued denial of this increased 
rating claim, the AMC, in July 2005, returned the veteran's 
case to the Board for final appellate review.  

The current matter also arises from a February 2003 rating 
action, in which the RO denied service connection for 
myasthenia gravis and continued a previous denial of service 
connection for a back disability.  

As will be discussed in the following decision, the Board is 
granting the issue of whether new and material evidence has 
been received sufficient to reopen a previously denied claim 
of entitlement to service connection for a back disability.  
However, the underlying de novo issue of entitlement to 
service connection for a back disability is being REMANDED to 
the RO via the AMC in Washington, DC and, as such, will be 
addressed in the REMAND portion of the following decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  In a July 1993 decision, the RO denied service connection 
for a back disability.  Following receipt of notification of 
the decision, the veteran did not initiate an appeal of the 
denial.  

3.  The evidence received since the RO's July 1993 denial of 
service connection for a back disability is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for such a 
disorder.  

4.  The veteran did not exhibit myasthenia gravis in service 
or within the first post service year, and such a disability 
is not otherwise associated with her active duty.  

5.  The service-connected hypertension is not manifested by 
diastolic pressure which is predominantly 110 or more or by 
systolic pressure which is predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The RO's July 1993 decision that denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 4005 (West 1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  The evidence received since the RO's July 1993 
determination is new and material, and the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

3.  Myasthenia gravis was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.  The criteria for a disability rating greater than 
10 percent for the service-connected hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.104, Diagnostic Code 7101 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied with regard to the veteran's petition to reopen her 
previously denied claim for service connection for a back 
disability in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating this issue.  This is so because the Board is 
taking action favorable to the veteran, and a decision at 
this point poses no risk of prejudice to her.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

With regard to the other issues on appeal, including the 
veteran's claims for service connection for myasthenia gravis 
and for a disability rating greater than 10 percent for the 
service-connected hypertension, the Board notes that, by 
September 2002, May 2004, and July 2004 letters, VA informed 
the veteran of the type of evidence necessary to support 
these claims.  In addition, VA notified the veteran that it 
would make reasonable efforts to help him obtain necessary 
evidence with regard to these issue but that she must provide 
enough information so that the agency could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to these claims.  
Further, VA notified the veteran of her opportunity to submit 
"additional things," "any additional information or 
evidence that . . . [she] want[ed] . . . [the agency] to try 
to get for . . . [her]," and "information describing 
additional evidence or the evidence itself."  Thus, she may 
be considered advised to submit all pertinent evidence in her 
possession.  

Additionally, the December 1998 rating decision, the February 
1999 statement of the case (SOC), and the supplemental 
statements of the case (SSOCs) issued in August 1999, January 
2004, and June 2005 (with regard to the increased rating 
claim), as well as the February 2003 rating decision and June 
2005 SOC (with regard to the service connection claim) 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate these claims.  Also, these 
documents included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Initially, the Board 
points out that this requirement was satisfied with regard to 
the service connection issue on appeal here, where the 
veteran filed her claim for pertinent disability in June 
2001, and the RO provided VCAA notification to her in 
September 2002 and then initially adjudicated the issue in 
February 2003.  The Board acknowledges that this requirement 
was legally impossible to meet with regard to the increased 
rating issue on appeal, where the veteran filed her relevant 
claim in March 1998, and the RO initially adjudicated the 
issue in December 1998.  In any event, the veteran still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notices provided to the 
veteran in May and July 2004 (with regard to the increased 
rating claim) were not given prior to the first adjudication 
of that issue on appeal, the content of the notice complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the claim was 
readjudicated, and an additional SSOC was furnished to the 
veteran and her representative in June 2005.  

Further review of the claims folder indicates that the RO has 
made multiple attempts to obtain records of post-service 
treatment adequately identified by the veteran.  All such 
available documents have been associated with the veteran's 
claims folder.  In addition, the veteran has been accorded 
multiple pertinent VA examinations.  

In this regard, the Board acknowledges that the veteran has 
not been accorded a relevant VA examination to determine the 
etiology of her myasthenia gravis.  The Board declines to 
remand this service connection issue to obtain a medical 
nexus opinion.  As the Board will discuss in the following 
decision, the service medical records are negative for 
findings of myasthenia gravis.  Further, the first competent 
evidence of a diagnosis of such a disability is dated in 
December 1990, more than eight years after the veteran's 
discharge from active military duty.  Clearly, the claims 
folder contains no competent evidence of a true indication 
that the veteran's myasthenia gravis is associated with her 
active military duty, other than by her own assertions.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the service connection and increased rating issues on appeal.  
Accordingly, the Board will proceed to adjudicate these 
claims based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

A.  Petition To Reopen Previously Denied Claim For Service 
Connection For A Back Disability

According to the relevant evidence available at the time of 
the July 1993 rating decision, service medical records 
reflect treatment for mechanical low back pain in May and 
August 1990.  At the May 1990 session, the veteran reported 
that she had experienced intermittent low back pain for the 
past six years and that she had been on a P3 profile for the 
previous three years.  X-rays taken of the veteran's lumbar 
spine in September 1991 provided findings which were 
suggestive of muscle spasm but showed no other significant 
skeletal or soft tissue abnormalities.  Furthermore, although 
at the May 1992 separation examination the veteran described 
continued pain in her lower back (particularly when bending 
over too far or bending backwards) after a 1989 injury, she 
also stated that she was not sure if she had ever experienced 
recurrent back pain.  In addition, the physical examination 
conducted at that time demonstrated that the veteran's spine 
was normal.  Moreover, a June 1993 VA general medical 
examination included a diagnosis of chronic low back pain 
based upon the veteran's complaints.  The physical 
examination conducted at that time demonstrated a negative 
musculoskeletal system, and no abnormality of the lumbosacral 
spine was shown.  

Thus, in July 1993, the RO considered these in-service, and 
post-service, medical records and determined that they did 
not provide competent evidence of a chronic back disability 
associated with the veteran's active military duty.  
Consequently, the RO denied service connection for a back 
disorder.  Approximately two weeks later in July 1993, the RO 
notified the veteran of the decision.  

Following receipt of notification of the July 1993 decision, 
the veteran did not initiate an appeal of denial of her 
service connection claim.  Consequently, the RO's July 1993 
denial of service connection for a back disability is final.  
38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

However, the veteran may reopen her claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen her 
claim for service connection for a back disorder in the 
present case was filed prior to that date.  Therefore, the 
amended regulation does not apply.  

Additional evidence received since the prior final denial of 
service connection for a back disorder in the present case 
includes pertinent VA medical records reflecting periodic 
outpatient treatment for, and examination of, complaints of 
low back pain since November 1996.  Significantly, VA medical 
reports dated in July, September, and November 2002 include 
impressions of herniated nucleus pulposus of the lumbar 
spine.  Additionally, X-rays taken of the veteran's 
lumbosacral spine in November 2003 reflect a finding of 
degenerative osteoarthritis at the L4-L5 level.  At the time 
of the July 1993 rating action, there was no competent 
evidence of a diagnosed back disability associated with the 
veteran's active military duty.  The additional records 
received since the RO's July 1993 decision includes competent 
evidence of a diagnosed low back disorder characterized as 
herniated nucleus pulposus of the lumbar spine as well as 
degenerative osteoarthritis at the L4-L5 level.  

The Board finds these current medical records providing 
competent evidence of diagnosed low back disabilities are 
probative in light of the documented in-service complaints of 
low back pain.  This additional evidence bears directly and 
substantially upon the specific matter under consideration 
and must be considered in order to decide fairly the merits 
of the claim for service connection for a back disorder.  
See, 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
back disability in July 1993 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for a back disorder.  
See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

B.  Service Connection For Myasthenia Gravis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and myasthenia gravis becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Throughout the current appeal, the veteran has asserted that 
her diagnosed myasthenia gravis, which is manifested by 
problems with her vision and joints (including painful legs, 
arms, and wrists), originated during her active military 
duty.  She has further contended that the absence of 
notations of this disorder earlier in her medical records is 
the result of the failure of doctors to diagnose the 
disability.  In essence, she maintains that she has 
experienced symptoms of myasthenia gravis many years prior to 
the original diagnosis of the disability.  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions that her myasthenia 
gravis is associated with her active military duty.  Service 
medical records are negative for complaints of, treatment 
for, or findings of myasthenia gravis.  Although at the May 
1992 separation examination the veteran reported having 
previously experiencing, or experiencing at that time, leg 
cramps, she denied ever having had bone, joint, or other 
deformity.  Furthermore, this examination demonstrated that 
the veteran's upper and lower extremities were normal.  In 
fact, no findings of myasthenia gravis were shown at this 
evaluation.  

At a VA general medical examination conducted in June 1993, 
approximately one year after the veteran's discharge from 
active military duty, the veteran made no complaints 
regarding any myasthenia gravis symptoms.  Further, the 
physical examination conducted at that time reflected normal 
musculoskeletal and neurological systems.  In addition, at 
the VA general medical and miscellaneous neurological 
disorders examinations conducted in April 1998, the veteran 
made no complaints regarding any myasthenia gravis symptoms.  
In fact, the examiners who conducted these evaluations did 
not diagnose myasthenia gravis.  

Moreover, the first competent evidence of a diagnosis of 
myasthenia gravis is dated in December 2000.  Specifically, a 
VA examination completed at that time resulted in an 
assessment of ocular myasthenia gravis.  Subsequent VA 
medical records reflect continued treatment for, and 
evaluation of, myasthenia gravis.  

Significantly, the claims folder contains no competent 
evidence supporting a finding of the existence of the 
veteran's myasthenia gravis during her active military duty.  
As the Board has discussed in this decision, the service 
medical records are essentially negative for complaints of, 
treatment for, or findings of myasthenia gravis.  Although 
the veteran described leg cramps at the May 1992 separation 
examination, the physical examination conducted at that time 
provided no evidence of myasthenia gravis.  

Additionally, the currently diagnosed myasthenia gravis has 
not been found to be otherwise related to the veteran's 
active service.  In this regard, the Board notes that the 
claims folder contains absolutely no competent evidence of an 
association between the currently diagnosed myasthenia gravis 
and the veteran's active military duty.  

Moreover, as the Board has discussed in this decision, the 
first competent evidence of myasthenia gravis is dated in 
December 2000.  A VA examination conducted at that time 
resulted in an assessment of ocular myasthenia gravis.  
Importantly, this diagnosis is dated eight-and-a-half years 
after the veteran's discharge from active military duty.  
Clearly, this disorder was not exhibited within one year of 
separation from such service, and there has been no 
continuity of symptoms exhibited from service to the initial 
post service findings of pertinent disability.  

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for myasthenia gravis.  The doctrine of reasonable 
doubt is, therefore, not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  

C.  Increased Rating For Service-Connected Hypertension

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Initially, by the July 1993 rating action, the RO 
granted service connection for hypertension and awarded a 
compensable evaluation of 10 percent, effective from June 
1992, for this disorder.  The veteran's service-connected 
hypertension remains evaluated as 10 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code which rates 
impairment resulting from hypertensive vascular disease 
(hypertension and isolated systolic hypertension), evidence 
of diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more is necessary for the grant 
of a compensable rating of 10 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  The minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control is 
10 percent.  Id.  The next higher rating of 20 percent 
requires evidence of diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  Id.  A 
40 percent requires evidence of diastolic pressure 
predominantly 120 or more.  Id.  The highest rating allowable 
pursuant to this Code, 60 percent, necessitates evidence of 
diastolic pressure predominantly 130 or more.  Id.  

The veteran has contended that her service-connected 
hypertension is more severe than the current 10 percent 
rating indicates.  In particular, she has contended that she 
has undergone multiple changes in medication for her 
hypertension and that, despite such alterations in medicine, 
her blood pressure remains high.  The veteran's descriptions 
of this service-connected pathology are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Importantly, however, the veteran's descriptions of 
this service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

Significantly, however, competent evidence of record does not 
support the veteran's claim for an increased rating for her 
service-connected hypertension.  According to numerous 
medical records received during the current appeal, the 
veteran has not had systolic blood pressure at or above 200.  
While the veteran was found to have a systolic blood pressure 
reading of 192 in July 2002, the remainder of the systolic 
blood pressure readings during the current appeal did not 
exceed the 170s and, in fact, generally ranged between the 
120s and 150s.  

Furthermore, the numerous medical reports received during the 
current appeal reflect only two instances of diastolic blood 
pressure readings which were 110 or greater.  Specifically, 
the veteran was found to have a diastolic blood pressure 
reading of 111 in June 1996 and July 2002.  Other episodes of 
elevated diastolic blood pressure readings occurred in 
January 1996 when the veteran was found to have a diastolic 
blood pressure reading of 104 and in April 1998 when she was 
exhibited diastolic blood pressure readings of 100, 104, and 
105.  Significantly, however, the vast majority of the 
veteran's diastolic blood pressure readings determined during 
the current appeal generally ranged from the 70s to the 90s.  

Clearly, the competent medical evidence received during the 
current appeal does not reflect diastolic blood pressure 
readings which are predominantly 110 or greater and systolic 
blood pressure readings which are predominantly 200 or 
greater.  Consequently, a disability rating greater than the 
currently assigned evaluation of 10 percent is not warranted 
for the veteran's service-connected hypertension.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2004) (which 
requires evidence of diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more, for the 
grant of a 20 percent rating).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected hypertension 
has resulted in marked interference with the veteran's 
employment or requires frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
her service-connected hypertension has resulted in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a back disability, the appeal is granted to this extent 
only.  

The claim of entitlement to service connection for myasthenia 
gravis is denied.  

The claim of entitlement to a disability rating greater than 
10 percent for service-connected hypertension is denied.  


REMAND

As the veteran's claim for service connection for a back 
disorder has been reopened, the Board must address the merits 
of this issue.  However, prior to proceeding to a decision on 
the merits, the Board finds that further development is 
necessary.  

As the Board has previously discussed in this decision, 
service medical records reflect treatment for mechanical low 
back pain in May and August 1990.  X-rays taken of the 
veteran's lumbar spine in September 1991 provided findings 
suggestive of muscle spasm.  Post-service VA medical records 
include impressions of herniated nucleus pulposus of the 
lumbar spine in July, September, and November 2002 as well as 
radiographic findings of degenerative osteoarthritis at the 
L4-L5 in November 2003.  

The veteran has not been accorded a VA examination of his 
back to determine the etiology of any diagnosed pertinent 
disability.  In light of the in-service findings of 
complaints of low back pain and radiographic evidence of 
muscle spasm as well as the post-service diagnoses of 
herniated nucleus pulposus of the lumbar spine and 
degenerative osteoarthritis at the L4-L5 level, the Board 
finds that a remand of the veteran's back claim is necessary 
to obtain a medical opinion regarding the probable etiology 
of any back disorder found on examination.  See, 38 C.F.R. 
§ 3.159(c)(4) (2003); see Charles v. Principi, 16 Vet. App. 
370 (2002).  

Accordingly, this case is REMANDED as follows:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature, extent, and 
etiology of any back disorder that she 
may be found to have.  The veteran's 
claims folder and a copy of this remand 
should be available for review in 
conjunction with the examination.  

All pertinent back pathology found on 
examination should be noted in the 
evaluation report.  In addition, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or better that any currently diagnosed 
back disorder is related to the veteran's 
service, or events therein.  The examiner 
should reconcile any findings with the 
service medical records, the June 1963 VA 
examination report, the April 1998 VA 
examination report, and the 2002-2003 VA 
clinical records reflecting recent 
treatment for low back problems.  The 
reasons and bases for all opinions 
expressed should be set forth in a clear 
and logical manner on the examination 
report.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
back disability.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with an SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until she is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of her claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


